IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALVIN WASHINGTON,                         :   No. 63 MAP 2019
                                          :
                   Appellant              :   Appeal from the Order of
                                          :   Commonwealth Court at No. 261
                                          :   MD 2019 dated July 3, 2019.
             v.                           :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                   Appellee               :


                                   ORDER


PER CURIAM                                             DECIDED: April 22, 2020
    AND NOW, this 22nd day of April, 2020, the Order of the Commonwealth Court is

AFFIRMED.